 

Exhibit 10.3

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

THIS LEASE ASSIGNMENT AND ASSUMPTION OF LEASE ("Assignment") is made as of May
1, 2019 (the "Effective Date"), by and between, AVANZA DEVELOPMENT SERVICES,
LLC, a Delaware limited liability company ("Assignor"), and Oriole Toxicology
Services LLC, an Indiana limited liability company (“Assignee”).

 

WHEREAS, Assignor is presently the holder of the tenant’s interest under that
certain Lease Agreement dated December 30, 2009 by and between Rickman
Firstfield Associates ("Landlord"), as landlord, and Avanza Laboratories, LLC
(as predecessor in interest to Assignor), as tenant, as amended by that certain
First Amendment to Lease by and between Landlord and Assignor dated December 30,
2012, as further amended by that certain Second Amendment to Lease by and
between Landlord and Assignor dated June 11, 2015 (collectively, the "Lease").

 

WHEREAS, Assignor desires to assign the Lease to Assignee, and Assignee desires
to accept an assignment of the Lease from Assignor.

 

WHEREAS, Assignor and Assignee desire to have Landlord consent to such
assignment as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

 

1.           Assignment. As of the Effective Date, Assignor hereby assigns,
conveys, transfers and sets over unto Assignee all of Assignor’s right, title
and interest in, to and under the Lease. Assignor shall defend, indemnify and
hold harmless Assignee from and against any liability, damages, causes of
action, expenses, and attorneys' fees incurred by Assignee by reason of the
failure of Assignor to fulfill, perform, discharge, and observe its obligations
under the Lease accruing prior to the Effective Date.

 

2.           Assumption. Assignee hereby assumes and agrees to pay all sums, and
perform, fulfill and comply with all covenants and obligations, which are to be
paid, performed, fulfilled and complied with by the tenant under the Lease, from
and after the Effective Date. Assignee shall defend, indemnify and hold harmless
Assignor from and against any liability, damages, causes of action, expenses,
and attorneys' fees incurred by Assignor by reason of the failure of Assignee to
fulfill, perform, discharge, and observe its obligations under the Lease first
arising on and after the Effective Date.

 

3.           Release of Assignor and Guaranty. Effective on the Effective Date,
Landlord hereby releases Assignor and Guarantor (as defined in the Lease) from
any and all obligations accruing under the Lease at any time on or after the
Effective Date. For the avoidance of doubt, nothing in this Section 3 shall
limit or modify Assignor's indemnification obligations set forth in Section 1 of
this Assignment.

 

4.           Estoppel. Assignor and Assignee represent and warrant that, to each
of Assignor's and Assignee's respective knowledge: (i) they have no claim or
offsets of any kind against Landlord as of the date of this Assignment, and (ii)
they hereby acknowledge Landlord has fully complied with its obligations under
this Lease.

 

Avanza Development Services, LLC.Lease Assignment and Assumption15 Firstfield
Road Gaithersburg, MarylandPage 1 of 3



 

 

5.           Binding Effect. This Assignment shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

 

Signature Page Follows

 

Avanza Development Services, LLC.Lease Assignment and Assumption15 Firstfield
Road Gaithersburg, MarylandPage 2 of 3



 

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date set forth above.

 

WITNESS:   ASSIGNOR:           AVANZA DEVELOPMENT SERVICES, LLC       /s/ David
H.   By: /s/ Michael P. Hollabaugh Name:   Name: Michael P. Hollabaugh    
Title: Treasurer

 

WITNESS:   ASSIGNEE:           Oriole Toxicology Services LLC,     an Indiana
limited liability company       /s/ Julie A. Spencer   By: /s/ Robert Leasure,
Jr. Name:   Name: Robert Leasure, Jr.     Title: President

 

CONSENT OF LANDLORD

 

Subject to each of the terms and conditions of this Assignment and the Lease,
Landlord hereby consents to the assignment of the Lease from Assignor to
Assignee, including any lease renewal rights. Nothing herein shall be construed
as a waiver by Landlord of the restrictions in the Lease concerning further
assignment, and Assignee expressly agrees not to assign, transfer, convey or
hypothecate any interest of Assignee under the Lease without Landlord’s advance
written consent, which consent shall not be unreasonably withheld or delayed.
Landlord further agrees to the release in Section 3 of this Assignment.

 

WITNESS:   LANDLORD:           RICKMAN FIRSTFIELD ASSOCIATES       /s/ Brandon
Rickman   By: /s/ William M. Rickman Name:   Name: William M. Rickman     Title:
Managing General Partner

 

Avanza Development Services, LLC.Lease Assignment and Assumption15 Firstfield
Road Gaithersburg, MarylandPage 3 of 3



 